Exhibit 10.1


AGREEMENT


THIS AGREEMENT (“Agreement”), effective as of the 3rd day of January 2013, is by
and among H&R Block Management, LLC, a Delaware limited liability company (“HRB
Management”), H&R Block, Inc., a Missouri corporation (the “Company”), and
William C. Cobb (“Executive”).
 
WHEREAS, the Company and Executive have determined that the award of stock
options made on, and the related grant agreement entered into on, June 30, 2011,
for 694,445 shares of common stock (collectively, the “Original Option Award”)
exceeded the individual award limit in the 2003 Long-Term Executive Incentive
Plan (the “2003 Plan”) and was therefore not a valid award under the 2003 Plan;
 
WHEREAS, the Company and the Executive are parties to the Employment Agreement
by and among HRB Management, the Company, and Executive dated April 27, 2011
(the “Employment Agreement”) that required and obligated the Company to issue
the Original Option Award;
 
WHEREAS, the Company and Executive have determined that corrective actions
should occur with respect to the Original Option Award;
 
WHEREAS, the Company has established the 2013 Long Term Incentive Plan,
effective January 1, 2013 (the “2013 Plan”); and
 
WHEREAS, this Agreement has been reviewed and approved by the compensation
committee (“Committee”) of the board of directors (“Board”) of the Company.
 
Accordingly, the Company and Executive agree as follows:
 
1.           Corrective Action.  The Executive and the Company agree that the
Original Option Award (to the extent it had any force or effect outside of the
2003 Plan) shall have no force or effect hereafter and shall be deemed
ineffective.  In exchange for the various agreements by the parties hereto
contained in this Agreement and other good and valuable consideration (the
sufficiency of which is acknowledged by the parties hereto), the Company agrees
that it will grant to Executive 112,475 restricted share units (“RSUs”) subject
to a deferral feature and 581,970 non-qualified stock options with a strike
price of $19.14 (collectively, the “New Awards”) on January 3, 2013 (“Grant
Date”), subject to the terms and conditions provided in the applicable award
agreements for each grant.  The calculation of the number of RSUs and stock
options for the New Awards was made as follows:
 
(a)           RSUs.  The number of RSUs granted pursuant to this Agreement was
determined by (i) taking the product of 694,445 (the number of shares of Company
common stock originally subject to the Original Option Award) multiplied by the
excess of the closing share price of Company common stock on the Grant Date over
$16.04 (the exercise price of the Original Option Award) and (ii) dividing this
aggregate in the money amount by the closing share price of Company common stock
on the Grant Date (and rounding to the nearest whole number).
 
(b)           Stock Options.  The number of non-qualified stock options granted
pursuant to this Agreement was determined by subtracting from 694,445 (the
number of shares of Company common stock subject to the Original Option Award)
the number of RSUs granted pursuant to subparagraph (a). The exercise period of
the stock options shall terminate on June 30, 2021.
 
(c)           Vesting.  Pursuant to the authority of the Committee to establish
vesting terms under sections 5.5 and 7.4 of the 2013 Plan, the New Awards shall
vest as follows:
 
(i)           One-third of the RSUs and one-third of the stock options shall be
vested as of the Grant Date;
 
(ii)           One-third of the RSUs and one-third of the stock options shall
vest as of June 30, 2013; and
 
(iii)           One-third of the RSUs and one-third of the stock options shall
vest as of June 30, 2014.
 
(d)           Settlement of Vested RSUs.  Pursuant to section 12.5 of the 2013
Plan, the shares of Company common stock underlying the vested RSUs awarded
pursuant to this Agreement shall not be issued to Executive until the earlier
of:
 
(i)           June 30, 2021; or
 
(ii)           (A) Executive’s separation from service with the Company if
Executive is not, at the time of such separation, a “specified employee” under
Section 409A of the Internal Revenue Code of 1986, as amended (a “Specified
Employee”) or (B) the first day of the seventh month after Executive’s
separation from service with the Company if Executive is a Specified Employee at
the time of such separation.
 
2.           Acknowledgement.  The parties hereto agree and acknowledge that the
terms of this Agreement fulfill HRB Management and the Company’s obligations to
Executive with respect to Fiscal Year 2012 as set forth in Section 3(f) of the
Employment Agreement.
 
3.           Legal Expenses.  The Company will pay Executive’s reasonable legal
fees and expenses incurred in connection with the preparation of this Agreement
within thirty (30) days after receipt of an invoice.
 
4.           Binding Effect.  This Agreement shall bind and shall inure to the
benefit of the respective heirs, legal representatives, successors and assigns
of the parties hereto.
 
5.           Governing Law.  This Agreement and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of Missouri without giving effect to any choice or conflicts of law
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Missouri.
 
[Signature page follows.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement effective as of the date first above written.
 


 


 
H&R Block Management, LLC




By:_________________________
Name: Aileen M. Wilkins
Title:   Chief People Officer










H&R Block, Inc.




By:_________________________
Name: Aileen M. Wilkins
Title:   Chief People Officer














____________________________
William C. Cobb




 